DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on 11/23/2020:
claims 1-14 remain pending in the application
claims 15-16 are withdrawn due to election made by applicant
the rejection to claims 1-7, 9, 10, 12, and 14 under 35 U.S.C. 112(b) is withdrawn in light of the amendments to the claims
all prior art grounds of rejection are maintained

Claim Objections
Claims 6 and 7 are objected to because of the following informalities: the claim recites “the process according to claim 5” although claim 5 has been cancelled by the applicant. It would seem this is a typographical error, as such the examiner will interpret claims 6 and 7 to depend from claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 9-12, 14, 17-20, 22-23 and 25 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jokinen (US 5,888,404) (1999) (referenced hereinafter as “JOKINEN”) as evidenced by Dynalon Labware (“Kartell Discs for Buchner Funnels”, accessed from www.dynalon.com)  regarding claim 17.

Regarding claim 1, JOKINEN teaches a process for producing a phosphorus product from wastewater (see JOKINEN at [abstract lines 1-4] teaching a method for treating waste water sludge comprising phosphorous in order to recover said phosphorous), the process comprising:
a)    carrying to the process phosphate-containing wastewater that has been treated to remove biomass and other impurities (see JOKINEN at [col. 1 lines 14-22] teaching the waste water sludge is recycled from a purification plant, thereby reading on the prior removal of biomass and impurities), not including dissolved phosphates the (see JOKINEN at [col. 2 lines 50-53] teaching recovering dissolved metals contained in the waste water sludge as phosphate, thereby not removing the phosphates from the sludge),
b)    creating phosphate-containing flocs from the treated wastewater using iron (see JOKINEN at [col. 3 lines 58-61] teaching adding ferric chloride which is a metal salt of iron in order to create a ferric phosphate [col. 3 lines 8-11], thereby reading on creating phosphate-containing flocs from a metal salt), wherein phosphates of iron are provided in said phosphate-containing flocs (ferric phosphate), where after the phosphate-containing flocs are separated from 
c)    adding an alkali metal hydroxide selected from the group consisting  of sodium hydroxide, to the phosphate-containing flocs in an amount effective to react said metal salt into the corresponding hydroxide, forming an alkali metal phosphate, and hydroxide of said iron (see JOKINEN at [col. 3 lines 44-48] teaching treating the ferric phosphate with an alkali hydroxide that is sodium hydroxide thereby forming ferric hydroxide, which reads on using an effective amount to react the metal salt into the corresponding hydroxide, and also forming alkali phosphate), 
d)    separating the hydroxide of iron from the formed alkali metal phosphate of step c) (see JOKINEN at [col. 3 lines 44-46] teaching where after treating the ferric phosphate with an alkali the ferric hydroxide is separated), and
e)    obtaining the phosphorus product in a form of a liquid or solid phosphate salt wherein the liquid alkali metal phosphate obtained in step e) is crystallized as Na3PO4 ■ nH2O crystals from a Na3PO4 liquid (see JOKINEN at [col. 5 lines 34-38] teaching forming Na3PO4 crystals from the liquid phase). 

Regarding claim 2, JOKINEN teaches the process according to claim 1, wherein the physical separation step being selected from centrifugation and filtration (see JOKINEN teaching 

Regarding claim 3, 18, and 19, JOKINEN teaches the process according to claim 1, wherein said iron salt is selected from the group iron chlorides, specifically ferric chloride [col. 3 lines 58-61].

Regarding claims 6 and 20, JOKINEN teaches the process according to claim 1, wherein sodium hydroxide (NaOH) is provided in a concentration of 10-60 wt% (claim 6) or 30-50 wt% (claim 20) (see JOKINEN at  [col. 7 lines 55-57] exemplifying 50 wt% NaOH).

Regarding claim 9 and 22-23, JOKINEN teaches the process according to claim 1, wherein phosphate is crystallized from a Na3PO4 liquid obtained in step e) (see JOKINEN at [col. 5 lines 34-38] teaching forming Na3PO4 crystals from the liquid phase), by decreasing the temperature to < 50, 25, 15 °C (see JOKINEN at [col. 7 lines 66-67] teaching maintaining 10 °C to form the crystallites).

Regarding claim 10, JOKINEN teaches the process according to claim 1, wherein the phosphate salt obtained in step e) is reacted further by providing Na3PO4 ■ nH2O crystals and reacting them into calcium phosphate by adding calcium hydroxide  (see JOKINEN at [col. 6 lines 10-14] teaching adding Ca(OH)2 to a solution containing insoluble Na3PO4 (which reads on the crystal form) obtain a calcium phosphate of Ca(OH)(PO4) (see JOKINEN at [col. 6 lines 4-17]). 

Regarding claim 11, JOKINEN teaches the process according to claim 10, wherein sodium hydroxide created in the reaction, when adding the calcium hydroxide, is recycled to step c) and used as the alkali metal hydroxide (see JOKINEN at [col. 5 lines43-48] teaching the alkali filtrate, which contains NaOH, is returned to the beginning of the process, in which the iron phosphate precipitate is dissolved in NaOH [col. 5, lines 40-42]). 

Regarding claim 12, JOKINEN teaches the process according to claim 1, wherein the formed hydroxide of iron obtained in step c), is converted to ferric chloride using HCl, H2SO4 or HNO3, and recycled to step b) (see JOKINEN at [col. 3 lines 48-52 and 57-61] teaching dissolving the ferric hydroxide in hydrochloric acid (HCl) to yield ferric chloride that can be used as a coagulant chemical in a water purification plant; thus JOKINEN anticipates the reuse of the iron hydroxide in the phosphate-floc creation of step b)).

Regarding claim 14 and 25, JOKINEN teaches the process according to claim 1, wherein the phosphorus product has a heavy metal content of at most 10 mg/kg or 5 mg/kg (see JOKINEN at [col. 3 lines 13-15] teaching the phosphate product is free of heavy metal, thereby indicating 0% heavy metals are present, thus reading on the claimed limitation of 0-10 mg/kg). The phrase “and/or an organics content of at most 1 wt%” include the option “or” and thus is not interpreted to further limit the claimed limitation.

Regarding claim 17, JOKINEN teaches the process according to claim 1, wherein the physical separation step is performed using a device selected from disk filter (see JOKINEN .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12. Claims 7, 21, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jokinen (US 5,888,404) (1999) (referenced hereinafter as “JOKINEN”) as evidenced by Zueva et al ("Zero-Liquid Discharge Treatment of Wastewater from a Fertilizer Factory", 2020, Sustainability, 12, 397, pg. 8) (referenced hereinafter as “ZUEVA”).
Regarding claims 7 and 21 JOKINEN teaches the process according to claim 1, wherein sodium hydroxide (NaOH) is used at a concentration of 50% (see JOKINEN at [col. 7 lines 55-57]). JOKINEN does not teach potassium hydroxide (KOH) or its concentration.
3PO4) instead of a sodium based product (e.g. Na3PO4) (see ZUEVA at [pg. 8, section 3.2.3. “Effect of Metal Hydroxides”, lines 3-4] evidencing KOH and NaOH as precipitation agents are not considerably different in removal efficiency of phosphate ions). Further, JOKINEN teaches using NaOH at 50% to raise the pH to 12 [col. 7 lines 55-57] in order for the dissolved metals to precipitate as phosphates [col. 1 lines 55-56].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to not only exchange NaOH for KOH but also to do so at a similar concentration in order to obtain a wastewater product containing phosphorus.

Regarding claim 24, JOKINEN teaches the process according to claim 9, wherein phosphate is crystallized from a Na3PO4 liquid obtained in step e)  by decreasing the temperature to 10 °C (see JOKINEN at [col. 7 lines 66-67]). JOKINEN does not teach temperatures of ≤ 5 °C. However, lacking evidence of criticality for the temperature range of  ≤ 5 °C in the disclosure, JOKINEN’s teaching of 10 °C sufficiently reads on the claimed range.

Regarding claim 26, JOKINEN teaches the process according to claim 14, but does not explicitly disclose the phosphorous product has an organics content of at most 0.5 wt%. However, JOKINEN does teach removing the organic sludge from the phosphorous-containing solution [col. 4 lines 41-43] and discusses the crystallized sodium phosphate separated from the solution yields a very pure phosphate product [col. 5 lines 36-38]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expect the product to have a low enough amount of organic content, if at all, that is within the claimed range of 0.5 wt%. 

Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive:
In response to applicant’s arguments regarding 102 rejection of claims 1-3, 5, 6 and 8-14, wherein applicant argues Jokinen does not relate to obtaining an alkali metal phosphate from the wastewater components [see Remarks pg. 2, lines 8-12], examiner disagrees. Jokinen teaches a wastewater sludge treatment [col. 1 lines 14-22] that results in an iron phosphate [col. 3 lines 8-11] that is further treated to produce pure Na3PO4 crystals [col. 8 lines 1-4], which reads on alkali metal phosphate of the claimed invention according to claim 1. 
Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., removing as much phosphorous as possible in a simple way [see Remarks  pg. 2 lines 9-10], timing of when to add phosphorous as phosphates to the treatment process [see Remarks pg. 2 lines 10-11]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to applicant’s arguments regarding 103 rejection of claims 4 and 7, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., keeping the maximum amount of dissolved phosphorous in the water phase for as long as possible [see Remarks  pg. 3 para 3] and producing a high yield of phosphorous [see Remarks pg. 3 para 4]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Nevertheless, Jokinen does teach an objective of the invention is to obtain relatively high concentration of iron [col. 2 lines 43-44].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER SMITH can be reached on 5712703599.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA GARLEY/Examiner, Art Unit 1731                                                                                                                                                                                                        




/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731